Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILKED ACTION
This Office action is in response to applicant’s request of continued examination filed 10/17/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Claim Amendment
In the after-final response filed 09/08/2022 applicant has amended claim 1 of the application. Claim 1 has been amended to recite “each battery cell of” the two or more-battery cell. 
Status of the claims stand as follows:
Currently amended 		1
Previously presented 		2, 4, 6-8, 10
5.3	Original 			3, 5, 9
Claims 1-10 are currently pending in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Double Patenting
The following non-statutory double patenting rejection of claims 1-10 previously presented in the non-final Office Action 12/27/2021 and final office action dated 07/13/2022 is maintained in this Office Action, because the amendment of the independent claim 1 does not overcome the rejection as discussed below. No terminal disclaimer has also been filed.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AJA as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AJA/25, or PTO/ATA/26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
Claim 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4 of U.S. Patent No 10,950,830 (hereafter U.S. Patent ‘830). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application recite a battery pack, a frame and two or more cells installed to the frame interconnected by a rotator connector configured to enable electrical connection between cells; the interconnect adapted to be switched between two positions in which the cells are connected in one position and disconnected in the other position. Claim 1 has been amended to recite the limitation, “wherein the rotatable connector further comprises a user actuated rotatable knob”. Claim 1 of U.S. Patent °830 recite a battery pack comprising a housing, a frame, two or more cells connected to each other through a connector being suitable to connect or disconnect an electrical connection between the two or more cell; the connector is switched between a first state and a second state, considered equivalent the first position and second position of the instant application. Claim 1 of the U.S. Patent “830 also discloses a user contactable switch, which is considered to be equivalent to the “user actuated knob” now recited in amended claim 1. A “user actuated rotatable knob” recited in instant claim 1 is operated by a user so it is a “user contactable”, and it is used to rotate between an on and off positions, so it is “a switch”. Therefore, the “user actuated knob” recited in the instant claim 1 is considered equivalent to “a user contactable switch” recited in claim 1 of U.S. Patent ‘830, and one is obvious over the other.
Claim 2 of the instant application recite the rotatable connector. Claim 1 of the U.S. Patent ‘830 also discloses a user contactable switch, considered equivalent to the user actuated knob.
Claim 3 of the instant application recite the rotatable connector comprise a pair of connecting terminals. Claim 1 of U.S. Patent ‘830 also recite the configurable connector comprise two terminals, equivalent to the connecting terminals.
Claim 4-6 of the instant application discloses the two terminals are separated from each other by an angle between 0 and 180 degrees; 90 degrees (claim 5) and are off set from each other (claim 6). Claim 1 of U.S. Patent ‘830 also recite two terminals that are separated from each other.
Claim 7 of the instant application recites the rotatable connector comprise three terminals and the battery pack comprise four groups of battery cells. Claim 1 of the U.S. Patent ‘830 also recite the configurable connector has two terminals and an intermediate conductor contacted with or separate from the two terminals; thus, having at least three terminals.
Claim 8 and 9 of the instant application recite a plurality of groups of battery cells and the connector configured to electrically connect the plurality of battery cells. Claim 1 of U.S. Patent ‘830 recite plurality of battery cells and configurable connectors to electrically connect the plurality of battery cells.
Claim 10 of the instant application recite the battery pack comprise a circuit board. Claim 4 of the U.S. Patent ’830 also discloses the battery pack comprise of circuit board.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. PG Publication 2006/0132090) in view of Wang Fengjin (CN 103050740; the machine English language translation is used here; hereafter called CN ‘740)

Regarding Claim 1, 2 and 8 Suzuki disclose a battery pack comprising a frame 1, two or more cells 21, 22, ...2n installed in the frame 1 (Suzuki Fig. 4, paragraph 0009). The battery pack 1 include a switch 9 (Suzuki Fig. 4, paragraph 0026) that is adaptable for turning on and off the connection between the cells. The switch is equivalent to the rotatable connector which is adapted for turning on and off is operated by an operator between the two positions called on and off positions, at least one connection terminal connected to the switch (Suzuki Fig. 4, 5, paragraph 0009, 0010), considered equivalent to a user actuated. The switch is adapted to be switched between a first position in which the each of two or more cells are electrically connected, and a second position in which each of the two or more battery cells are not electrically connected (Suzuki Fig. 4, 5 paragraph 0026, 0027). But Suzuki is silent about the switch is a rotatable knob as recited in the amended claims. 
CN ‘740 discloses a battery pack (CN ‘740 paragraph 0007, 0020) formed of groups (i.e. pluralities) of batteries (CN ‘740 paragraph 0019, 0035), and a series-parallel switching control device between battery packs comprising a knob connected to a turntable through a transmission mechanism and a plurality of contact pieces connected to at least two groups of battery terminals (CN ‘740 paragraph 0009, 0035); the turntable includes a first rotating connecting piece, a second rotating connecting piece, and a third rotating connecting piece that are sequentially arranged on the first rotating shaft of the transmission mechanism, and the contact piece includes a first rotating connecting piece arranged on the first rotating piece (CN ‘740 paragraph 0010). The knob is configured to be rotatable and to electrically connect at least two battery groups in the battery packs through connections with the contact piece and the battery connection terminal (CN ‘740 paragraph 0020). CN ‘740 discloses that the rotatable knob connection allows the switch between a series connection and a parallel and the design is ingenious and easy to switch (CN ‘740 paragraph 0020); thus, allowing the connection and disconnection between at least two groups of battery terminals (CN ‘740 paragraph 0009).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the switch of Suzuki by rotatable knob of CN ‘740 for its ease of connection and to facilitate the connection and disconnection between at least two groups of battery terminals (CN ‘740 paragraph 0009), in the same manner as the switch of Suzuki who also teaches the switch facilitating the connection and disconnection of cell terminals in the battery pack 1 by switch 9 (Suzuki Fig. 4, paragraph 0026) that is adaptable for turning on and off the connection between the cells by connecting and disconnecting their terminals (CN ’740 paragraph 0020). This is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). The modification of the switch of Suzuki by CN ‘740 does not change the function of the original switch of Suzuki. to connect and disconnect terminals of battery cells in the battery pack and to consequently connect or disconnect the battery cells. . 
The transmission mechanism of CN ‘740 includes the rotating connecting pieces (CN ‘740 paragraph 0009, 0010) and the rotating connecting pieces are also equivalent to the rotatable connector.
Regarding Claim 3 Suzuki in one embodiment discloses a screw 6 is placed between the positive output terminal 3 and the negative output terminal 4 (Suzuki Fig. 1, paragraph 0020), considered equivalent to the rotatable connector comprising a pair of connecting terminals. CN ‘740 also discloses plurality of battery contact pieces (CN ‘0036) considered equivalent to the rotatable connector.
Regarding Claim 4 and 6 the switch 9 as modified by the disclosure of CN ‘740 has connector that is in either the on position or the off position, and the positions are in linear positions (Suzuki Fig. 4) the angle between the two positions being less than 180 degrees, and are off set from each along the linear direction between the two on and off positions (Suzuki Fig. 4). Regarding Claim 6 the knob of CN ‘740 is rotatable (CN ‘740 paragraph 0009, 0010) and, therefore, rotates about a rotation axis.
Regarding Claim 5 the switch 9 (Suzuki paragraph 0026) is actuated by an operator between the two positions called on and off positions (Suzuki paragraph 0009, 0010), and the positions are in linear positions (Suzuki Fig. 4), the angle between the two positions being less than 180 degrees (Suzuki Fig. 4). Suzuki, however, is silent that the angle is 90 degrees. However, setting the angle at 90 degrees would be considered a design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the sealing head are significant (Jn re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).
Regarding Claim 7 Suzuki is silent about the number of the terminals in relation to the number of the battery cells such that electrical connection of four battery cells controlled by three pairs of connecting terminals. However, this would have been obvious to a person of ordinary skill that connecting terminals are shared between battery cells that the connecting terminal would be less in number than the battery cell as shown in the cells’ configuration (Suzuki Fig. 4), where for 2n battery cells there are less than 2n connection terminals.
Regarding Claim 9 Suzuki discloses a circuit configuration of a battery module wherein unit cells 21, 22, ..., 2n are connected in series (Suzuki paragraph 0018, 0021). Suzuki is, however, silent about each sub-group of cells comprise a plurality of cells connected in parallel. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the cells connection or a sub-group of the cells’ connection in parallel since such a modification is considered rearrangements of parts to satisfy a particular desired voltage output. According to the MPEP a rearrangement of parts is generally recognized as being within the level of ordinary skill in the art rearrangement of parts has no patentable significance unless a new and unexpected result is provided. (See MPEP 2144.04 VI).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. PG Publication 2006/0132090) in view of Wang Fengjin (CN 103050740; the machine English language translation is used here) and further in view of Rejman et al. (U.S. PG Publication 2018/0040927)

The discussion of Suzuki and CN ‘740 as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 10 Suzuki and CN ‘740 are silent about the battery pack comprises a circuit board. Rejman discloses a battery pack (Rejman 0007) that has electronics including at least one circuit board (Rejman paragraph 0007) and particular switches can be connected to the circuit board of the battery pack electronics (Rejman paragraph 0016). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included a circuit board connected to the switches in the battery pack of Suzuki as modified by CN ‘740 in order to control and monitor the battery cells as taught by Rejman (Rejman paragraph 0042). According to the MPEP such a modification can be considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). Choosing the shape of the terminal would have been obvious to a person of ordinary skill in the arts since it constitutes a design choice. (See MPEP 2144 IV).

Response to Argument
In the after-final response filed 09/08/2022 Applicant traverses the rejection of claims 1-9 under 103 over Suzuki et al. (U.S. PG Publication 2006/0132090) in view of Wang Fengjin (CN 103050740). Applicant argues that neither of the references of Suzuki and CN ‘740 disclose a rotatable knob having a first rotational position in which each battery cell of the two or more battery cells is electrically connected and a second rotational position in which of the two or more battery cells is not connected (Remarks page 5). Examiner notes the reference of Suzuki clearly shows such two positions in which in the first rotational position in which each battery cell of the two or more battery cells is electrically connected and a second rotational position in which each of the two or more battery cells is not connected (Suzuki Fig. 4). Examiner also notes that the modification of the switch of Suzuki by the rotatable knob of CN ‘740 does not change the function of the original switch of Suzuki. Thus, the disclose of the reference of Suzuki meets the limitation of amended claim 1, since it is configured to have two rotational position in which in one position it electrically connects each of the two or more battery cells, and a second rotational position it does not connect each of the two or more battery cells. Applicants argument is therefore not persuasive. 
Applicant also argues against the tertiary reference of Rejman relied upon for the limitation of claim 10 of a circuit board. Applicant argues that Rejman is silent about a user actuated rotatable knob (Remarks page 5). Examiner notes this argument is not persuasive since Rejman is not relied upon  for a disclosure of  a user actuated knob. 
Applicant also argues against the double patenting rejection of claim 1-10. Examiner notes that the rejection has also been maintained in this Office action since the amendment of the claim does not overcome the rejection, and a terminal disclaimer was not filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722